In an action for specific performance of a contract for the sale of real property, order and judgment (one paper) granting plaintiff’s motion for summary judgment and decreeing that defendant-appellant perform the contract and convey the property to plaintiff, and severing the action as to other defendants, unanimously affirmed, with $10 costs and disbursements. Appellant and respondent were not contract vendees from the same vendor within the provisions of section 294 of the Real Property Law. Appellant, who had actual knowledge of respondent’s prior contract of purchase and claimed rights thereunder before payment of and acceptance of conveyance under his own contract, was not a bona fide purchaser as to respondent. (Wheeler v. Standard Oil Go., 263 H. Y. 34; Page v. Waring, 76 H. Y. 463; Maeauley v. Smith, 132 H. Y. 524; Wright-Blodgett Go. v. United States, 236 U. S. 397, 404 ; 66 C. J., Vendor and Purchaser, § 1037.) Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 910.]